 Case 11-33448         Doc 110      Filed 03/26/21 Entered 03/26/21 16:47:40          Desc Main
                                    Document      Page 1 of 21



                      IN THE UNITED STATES BANKRUPTCY COURT
                       FOR THE NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION

 In Re:                                                 Case No. 11-bk-33448
     STEVEN LEE SORENSEN,                               Chapter 7
     TINA L. SORENSEN,
                                                        Honorable LaShonda A. Hunt
                        Debtor(s)

                                JOINT PRETRIAL STATEMENT

          In accordance with the Court’s January 28, 2021 Amended Final Pretrial Order, Steven

Lee Sorensen and Tina L. Sorensen, Debtors (“Debtors”), Keith Anthony Schallenkamp

(“Schallenkamp”), Paulson Law Firm PLLC (“Paulson”) and Eich Law Office, Prof. LLC

(“Eich”), Respondents, by and through their respective counsel, submit following joint pretrial

statement:

                            DEBTORS’ THEORY OF EACH CLAIM

          Debtors’ theory of this claim is simple. Schallenkamp, Paulson, and Eich each violated the

discharge injunction in this case willfully. The conduct of Schallenkamp, Paulson, and Eich was

objectively unreasonable by any standard. There is no fair ground of doubt the conduct violates

the Court’s discharge injunction.

          The Respondents are expected to contend that Schallenkamp never had “proper notice” of

the bankruptcy. However, Schallenkamp admits knowledge of the bankruptcy by “Spring of

2012.” The application of the mailbox rule to the Bankruptcy Court’s mailings and Steven

Sorensen’s affidavit at Doc. 54, ¶9 tend to prove that Schallenkamp received contemporaneous

notice of the bankruptcy filing and the entry of the discharge order. However, even if the Sorensens

conceded that Schallenkamp did not receive notice of the Bankruptcy until the Spring of 2012, that

would have no bearing on the issues in this case.




                                                  1
 Case 11-33448        Doc 110      Filed 03/26/21 Entered 03/26/21 16:47:40              Desc Main
                                   Document      Page 2 of 21



       The reason that the timing of notice of the bankruptcy filing is irrelevant concerns

Schallenkamp’s personal situation. Schallenkamp was on involuntary mobilization and

deployment with the United States Army throughout 2012 until at least August of 2015. Therefore,

the SCRA would have tolled Schallenkamp’s time to file a nondischargeability action, even if the

Court concluded that such an action would normally need to be brought within 60 days of the

meeting of creditors. Therefore, Schallenkamp had at least 60 days beyond his release from active

duty to file a nondischargeability action. Sorensens’ counsel’s pre-trial brief provides authority

that there is no time limit on the filing of nondischargeability actions premised upon the fraud

exception of 11 USC 523(a)(3)(B)(2) or the willful and malicious injury exception found at 11

USC 523(a)(3)(B)(6). These appear to be the only two sections that could have applied to

Schallenkamp’s position in this case.

       Paulson has contended that this debt was not discharged pursuant to 11 USC 523(a)(3).

Sorensen’s counsel presumes Paulson is referencing either subpart (B)(2) or (B)(6). Paulson has

stated this debt was not discharged because Schallenkamp did not get proper notice and the amount

scheduled was less than the amount owed. The hearing will demonstrate this position is legally

and factually frivolous. First, because this was a no-asset case, the amount scheduled by Sorensen

is irrelevant to the discharge. Second, if Paulson is arguing that 11 USC 523(a)(3)(B) applies to

this case then there is no time limit bar to the filing of a nondischargeability proceeding so the date

of notice to Schallenkamp, even if the Spring of 2012, had no impact on his rights to seek a

nondischargeability determination in this Court. Further, the Code grants this Court exclusive

jurisdiction to determine whether a debt under 523(a)(3)(B) is dischargeable.

       Therefore, if Schallenkamp, Paulson and Eich believed the Sorensen debt was not

dischargeable in bankruptcy, the Code required them to have this Court answer that question. No




                                                  2
 Case 11-33448        Doc 110     Filed 03/26/21 Entered 03/26/21 16:47:40            Desc Main
                                  Document      Page 3 of 21



reasonable attorney could seek that determination elsewhere. This makes the filing of the state

court collections actions in Minnesota and South Dakota objectively unreasonable by any standard.

       Schallenkamp has demonstrated that he has the knowledge and skill to properly pursue a

nondischargeability action. Schallenkamp pursued such an action, pro se, in the Southern District

of Texas in October of 2015. His filings in that case indicate that he was still involuntarily

mobilized and therefore under the protections of the SCRA. Schallenkamp ultimately prevailed on

the nondischargeability action in Texas. Yet, Schallenkamp, Paulson, and Eich have never filed

any nondischargeability action in this case.

       Paulson is an experienced bankruptcy practitioner. He has no excuse for his conduct. He

knew or should have known the Code required him to submit any nondischargeability action to

this Court for determination. His conduct is objectively unreasonable.

       Eich has admitted that she has no practical knowledge of bankruptcy law or procedure.

Eich’s discovery responses and documents tend to show that Schallenkamp had knowledge that

his stepmother, Shirley Schallenkamp, who is also Steven Sorensen’s mother, was coming into an

inheritance from Schallenkamp’s father. Schallenkamp wanted the South Dakota litigation

pursued by Eich to create pressure on Steven and his mother to pay off Schallenkamp with funds

from his father’s inheritance.

       The totality of the evidence arising from Eich’s conduct will show that Schallenkamp

appeared to be driving Eich’s actions and that Eich allowed Schallenkamp to control the litigation

without conducting appropriate and reasonable inquiries or being reasonably competent regarding

the impact of the discharge injunction on the State court litigation. Sorensens’ counsel expects the

evidence to demonstrate serious lapses in professional responsibility on the part of Eich that have




                                                 3
 Case 11-33448        Doc 110     Filed 03/26/21 Entered 03/26/21 16:47:40              Desc Main
                                  Document      Page 4 of 21



continued to the present date. This includes filing an amended complaint that still alleges a cause

of action based upon pre-petition conduct filed after this contempt motion was filed.

           SCHALLENKAMP’S THEORY OF EACH CLAIM AND DEFENSES

       The Debtors claim that their theory of this claim is simple. However, the facts are not as

simple as claimed by the Debtors and the facts favor Schallenkamp, Paulson and Eich. The primary

issue for Trial is whether there is a objectionably reasonable basis for the conduct of Schallenkamp,

Paulson and Eich. Schallenkamp discerns the objectionably reasonable basis significant doubt as

to the wrongfulness of the conduct of Schallenkamp, Paulson and Eich.

       The Debtors excuse the improper notice issues in this case and made intentional

misrepresentations to Schallenkamp about the Bankruptcy filing itself. In addition to the

misrepresentations, the Debtors continued to solicit loan funds from Schallenkamp during and

after the pendency of this Bankruptcy case without ever mentioning the Bankruptcy filing in any

capacity. The error in amount of the loan and the additional requests for funds post-petition are

just some of the intentional misrepresentations and fraud that the Debtors utilized to gain an

advantage over Schallenkamp. This Motion for Civil Contempt is another example of the

manipulative actions that the Debtors takes to push their advantage. It cannot be ignored that from

2011 through 2015 Schallenkamp focused on his duties in the US military. Schallenkamp, at that

time, only wanted to temporarily assist his new family members.

       The evidence at Trial will show that the address used by the Debtor on the Notice of

Chapter 7 Bankruptcy Case to Schallenkamp was to an Army Battalion PO Box. This PO Box was

used for Battalion business only. Schallenkamp did not receive the Notice. Schallenkamp resided

in South Dakota at an address known at the time of the date of relief by Debtor through Shirley

Schallenkamp. The Bankruptcy Code tells this Court that notice by Debtors to a Creditor via an




                                                 4
 Case 11-33448         Doc 110    Filed 03/26/21 Entered 03/26/21 16:47:40              Desc Main
                                  Document      Page 5 of 21



incorrect address is not effective until brought to the attention of the Creditor (11 USC 342(g)(1).

The mailbox rule suggested by Debtors above is not applicable pursuant to 11 USC 342(g)(1)

when the address is incorrect as in this case.

          Schallenkamp is a non-attorney military officer with no knowledge of Bankruptcy Law or

Procedure prior to this Motion for Civil Contempt was filed. The clear advice from both Paulson

and Eich to Schallenkamp was the filing of the lawsuits in Minnesota and South Dakota were not

in violation of the Discharge Injunction. This was explained to be true as a result of the ineffective

notice and 11 USC 523(a)(3)(B). Although there is clear case law in the Northern District of

Illinois regarding the effect of a no asset case and 11 USC 523(a)(3)(B) that is not the law in every

jurisdiction. Treatment of Notice can be different in every Judicial District throughout the United

States.

          The Debtors argue that Schallenkamp’s efforts in acting pro se somehow demonstrate some

Bankruptcy knowledge that is superior to an attorney’s. This is not the case and Schallenkamp was

aided in the Texas matter by a kind Judge.

          Schallenkamp has acted in good faith and acted in objectively reasonable basis on his

attorneys advice. Contrary to the actions of Schallenkamp, the Debtors have made intentional

misrepresentations regarding their financial condition and the loans made by Schallenkamp. The

Debtors should be barred from any recovery based on the facts above, unclean hands and equitable

estoppel. All of the arguments presented relate to liability (whether there has been a violation of

the discharge injunction). No proof of damages have been tendered or discussed leaving to the

only viable conclusion that there are no damages.




                                                  5
 Case 11-33448        Doc 110      Filed 03/26/21 Entered 03/26/21 16:47:40              Desc Main
                                   Document      Page 6 of 21



     PAULSON LAW FIRM PLLC’S THEORY OF EACH CLAIM AND DEFENSES

        The Debtors are not entitled to any damages in this case. Their claim fails to set out any

actual damages suffered by the Debtors and the facts at bar do not meet the criteria for awarding

punitive damages against a creditor who may have violated a discharge order. Pursuant to Local

Bankruptcy Rule 9020-1, “A contempt motion must be accompanied by an affidavit describing

the alleged misconduct on which it is based stating the total of any monetary claim occasioned

thereby, and listing each special items of damage sought to be recovered.” After receiving Mr.

Schallenkamp’s response, the Debtors missed their reply deadline by over a week. More to the

point, the affidavit of Steven Sorenson fails to mention any monetary amount regarding damages

except for the total he was billed in attorney’s fees. The Plaintiffs failed to amend their complaint

or motion in any fashion.

        Debtor’s motion fails to list even one dollar of damages the Debtor alleges he has spent.

He has failed to list any attorney’s fees until his affidavit was produced last week. In that affidavit,

the attorney’s fees are not itemized. The affidavit also fails to list any other damages for emotional

distress. It also fails to include a measure for punitive damages. All of the Debtor’s pleadings stand

in contravention of the “just, speedy and inexpensive determination of every proceeding therein”

that the court should be able to make. The Debtor’s claims should be stricken in their entirety and

dismissed with prejudice.

        Likewise, Debtors failed to describe any damages other than attorney’s fees in their

Interrogatories or other discovery. After three bites at the apple, the Debtors’ claims should be

dismissed and all damages awards should be denied.

        Debtors debt was not discharged by operation of 11 U.S.C. section 523(a)(3) because

Debtors failed to schedule their debt. Paulson Law Firm PLLC denies that punitive damages apply




                                                   6
 Case 11-33448        Doc 110     Filed 03/26/21 Entered 03/26/21 16:47:40              Desc Main
                                  Document      Page 7 of 21



to this case. The Debtors sent no Rule 9011 “safe harbor” warning, and no communication of any

sort that they would seek sanctions during the pendency of the case in Minnesota. Sorenson is

therefore estopped from seeking a motion for contempt under 11 U.S.C. §105.

       Sorenson failed to properly schedule the debt and properly notice creditor Keith

Schallenkamp. Schallenkamp pursued the Minnesota action because he believed the debt had not

been discharged. There are no collection efforts ongoing from Paulson Law Firm PLLC related to

the Minnesota litigation and there were no attorney’s fees awarded to Debtors in the Minnesota

litigation, just court costs given to the prevailing party pursuant to Minn. Stat. 549.02.

       Debtors failed to plead any damages with particularity pursuant to Iqbal v. Ashcroft 490

F3d 390 (2009). “Finding that the standards set forth in Twombly applied to Iqbal’s complaint, the

court stated that two principles provide the basis for Twombly. First, the court must accept as true

all well-pleaded factual allegations in the complaint (but need not accept the truthfulness of legal

conclusions). Second, only a complaint that states a plausible claim for relief can survive a motion

to dismiss. When the complaint contains well-pleaded facts, the “court should assume their

veracity and then determine whether they plausibly give rise to an entitlement to relief.” Edward

D. Johnson, Ashcroft v. Iqbal: New Pleading Standards and Motions for Relief, ABA Journal

online at https://apps.americanbar.org/litigation/litigationnews/trial_skills/pretrial-ashcroft-iqbal-

pleading-motions-dismiss.html.

       In this case, damages are not pleaded plausibly to show that the Plaintiff/Debtor is entitled

to relief. Continuing on to this trial, NO damages have been listed for emotional distress, for

attorney’s fees, for special damages—in this case punitive—or for any matter that was pleaded.

Rather, these were listed in a conclusory and perfunctory manner, and DO NOT meet the pleading

standard.




                                                  7
 Case 11-33448        Doc 110     Filed 03/26/21 Entered 03/26/21 16:47:40              Desc Main
                                  Document      Page 8 of 21



       It is well-settled that the bankruptcy court has authority to award attorney’s fees under 11

U.S.C. 105(a). See In re Clark, 223 F.3d 859 (8th Cir. 2000). But coupled with that is the general

notion that awards are to deter, rather than compensate. In re Kujawa, 256 B.R. 598 (B.A.P. 8th

Cir. 2000). Plaintiffs are looking for compensation, a payday after defrauding Keith Schallenkamp.

Based on the Plaintiffs’ bare, conclusory pleading, there are only conclusory, speculative damages.

No concrete damages have been pleaded. Additionally, the Plaintiffs did not submit an affidavit

that supports the allegations contained in the motion for civil contempt. Civil Contempt must be

proven by clear and convincing evidence. The Plaintiffs have failed to provide that clear and

convincing evidence and cannot do so at trial.

       Plaintiffs have failed to plead their attorney’s fees in this matter. Likewise, they make no

showing that there were emotional damages. The standard for awarding punitive damages against

a creditor who has violated a discharge order is quite high. The Supreme Court has ruled that “a

court may hold a creditor in civil contempt for violating a discharge order if there is no fair ground

of doubt as to whether the order barred the creditor’s conduct.” (Taggart v. Lorenzen 18-489 US.

Sup. Ct. 2019). Last, they make only legal conclusions about punitive damages, relying on one

case with extremely different facts. Plaintiffs have also failed to plead damages with any sort of

specificity under Rule 8(a)(2).

                    DEFENDANT PAULSON LAW FIRM PLLC’S DEFENSES
                            AND AFFIRMATIVE DEFENSES

       1.      Sorenson has failed to plead a cause of action with particularity, pursuant to the

holdings in Iqbal and Twomey, et. seq. and as such the damages listed should be stricken from the

complaint.




                                                  8
 Case 11-33448           Doc 110     Filed 03/26/21 Entered 03/26/21 16:47:40             Desc Main
                                     Document      Page 9 of 21



        2.         Sorenson has failed to plead damages with particularity, pursuant to the holdings in

Ashcroft v. Iqbal, 129 S. Ct. 1937 (2009) and as such the damages listed should be stricken from

the complaint.

        3.         After discovery, Sorenson has failed to produce any averments for his Complaint,

no affidavits and no evidence to support his claim for damages. His discovery lists very little in

terms of damages—only attorney’s fees with very little detail.

        4.         Defendant has failed to state a claim upon which relief may be granted.

        5.         Debtor filed his bankruptcy petition in bad faith, in another means to hinder, delay,

or defraud creditors.

        6.         Defendant’s actions are barred by Defendant’s fraud.

        7.         Defendant submitted an entirely incomplete and upon information and belief,

possibly false bankruptcy petition and plan. Defendant has unclean hands and does not have the

remedies defectively pleaded available to him.

        8.         Defendant violated the letter and spirit of the Debtor’s Bankruptcy Petition he

signed under penalty of perjury and should be sanctioned for such actions by dismissing this case

in its entirety.

        WHEREFORE, Paulson Law Firm PLLC prays that the bankruptcy court:

        1. Find that the Sorenson’s actions in submitting incomplete or false schedules under

             penalty of perjury in their chapter 7 did not allow discharge of the debt to creditor

             Keith Schallenkamp.

        2. DENY all claims for attorney’s fees procedurally and on the merits for Sorenson.

        3. DENY all claims for emotional injury procedurally and on the merits for Sorenson.

        4. DENY all claims for punitive damages procedurally and on the merits for Sorenson.




                                                     9
 Case 11-33448        Doc 110     Filed 03/26/21 Entered 03/26/21 16:47:40              Desc Main
                                  Document      Page 10 of 21



       5. DISMISS this case in its entirety on the merits and on procedural grounds.

       6. Grant such other relief to the Defendant Paulson Law Firm PLLC as the Court deems

           just and proper.

                EICH LAW OFFICE, PROF. LLC’S THEORY OF EACH CLAIM
                                   AND DEFENSES

       Eich Law Office behaved reasonably throughout its representation of Schallenkamp and

the Debtors are not entitled to any damages resulting from the actions of Eich Law Office.

Schallenkamp did not receive proper notice of the bankruptcy petition and their debt to

Schallenkamp was not properly scheduled. Eich Law Office never attempted to collect any debts

that were subject to the discharge order and behaved diligently when made aware of the discharge

issue. Eich Law Office filed a claim in South Dakota courts on behalf of Schallenkamp, but never

intended to collect any debt that had been discharged by the bankruptcy court.

       Eich alleges all affirmative defenses and argues that the doctrine of equitable estoppel can

be used if: “(1) the party to be estopped is aware of the facts; (2) the party to be estopped intended

its act of omission to be acted upon; (3) the party asserting estoppel did not have knowledge of the

facts; and (4) the party asserting estoppel reasonably relied on the conduct of the other party to his

or her own substantial injury.” In Re Parker, 264 B.R. 685, 692 (B.A.P. 10th Circuit, 2001).

Sorensens knew that they had filed for bankruptcy and continued to ask Schallenkamp for

additional monies to be paid to them. Sorensens never informed Schallenkamp of their bankruptcy

proceeding and intentionally sent the notice to an incorrect address. The Sorensens continued to

promise Schallenkamp that they would repay him. It was part of this enticement and promises that

enticed Schallenkamp to provide additional money to Sorensens. Shirley Schallenkamp assisted

Sorensons in enticing money from Schallenkamp.




                                                 10
 Case 11-33448          Doc 110    Filed 03/26/21 Entered 03/26/21 16:47:40             Desc Main
                                   Document      Page 11 of 21



       A civil lawsuit was filed in the Circuit Court, First Judicial Circuit, County of McCook,

State of South Dakota on June 28, 2018. Eich had numerous written and oral communications with

Keith Schallenkamp about the possible applicability of the discharge order to the amount loaned.

On June 7 2019, A Motion to Dismiss Monies Loaned and Subsequently Discharged Through the

Bankruptcy Proceeding was filed. The Sorensons resisted that motion and no order was issued on

that motion. On January 3, 2020 a Motion to Amend Verified Complaint was filed, along with a

supporting affidavit. The verified complaint made clear that the South Dakota litigation only

sought to collect debts not discharged by the bankruptcy court.

                            DEFENDANT EICH LAW OFFICE DEFENSES
                                 AND AFFIRMATIVE DEFENSES

       1.        Sorenson has failed to plead a cause of action with particularity, pursuant to the

holdings in Iqbal and Twomey, et. seq. and as such the damages listed should be stricken from the

complaint.

       2.        Sorenson has failed to plead damages with particularity, pursuant to the holdings

in Ashcroft v. Iqbal, 129 S. Ct. 1937 (2009) and as such the damages listed should be stricken from

the complaint.

       3.        After discovery, Sorenson has failed to produce any averments for his Complaint,

no affidavits and no evidence to support his claim for damages. His discovery lists very little in

terms of damages—only attorney’s fees with very little detail.

       4.        Defendant has failed to state a claim upon which relief may be granted.

       5.        Debtor filed his bankruptcy petition in bad faith, in another means to hinder, delay,

or defraud creditors.

       6.        Defendant’s actions are barred by Defendant’s fraud.




                                                  11
 Case 11-33448           Doc 110     Filed 03/26/21 Entered 03/26/21 16:47:40            Desc Main
                                     Document      Page 12 of 21



        7.         Defendant submitted an entirely incomplete and upon information and belief,

possibly false bankruptcy petition and plan. Defendant has unclean hands and does not have the

remedies defectively pleaded available to him.

        8.         Defendant violated the letter and spirit of the Debtor’s Bankruptcy Petition he

signed under penalty of perjury and should be sanctioned for such actions by dismissing this case

in its entirety.

        WHEREFORE, EICH LAW OFFICE prays that the bankruptcy court:

        1. Find that the Sorenson’s actions in submitting incomplete or false schedules under

             penalty of perjury in their chapter 7 did not allow discharge of the debt to creditor

             Keith Schallenkamp.

        2. DENY all claims for attorney’s fees procedurally and on the merits for Sorenson.

        3. DENY all claims for emotional injury procedurally and on the merits for Sorenson.

        4. DENY all claims for punitive damages procedurally and on the merits for Sorenson.

        5. DISMISS this case in its entirety on the merits and on procedural grounds.

        6. Grant such other relief to the Defendant Paulson Law Firm PLLC as the Court deems

             just and proper.

                              STATEMENT OF STIPULATED FACTS

        1.         The Court has subject matter jurisdiction over this proceeding pursuant to 11 U.S.C.

§§ 105, 524, and 28 U.S.C. §§ 157 and 1334. This proceeding arises out of and is related to the

above-captioned Chapter 7 case under Title 11.

        2.         This is a core proceeding within the meaning of 28 U.S.C. §§ 157(b)(1) & (2).

        3.         Steven Lee Sorensen’s mother, Shirley Schallenkamp, is the widow of Keith

Schallenkamp’s father.




                                                    12
 Case 11-33448        Doc 110       Filed 03/26/21 Entered 03/26/21 16:47:40       Desc Main
                                    Document      Page 13 of 21



       4.      Shirley Schallenkamp is 89 years old.

       5.      Despite the Sorensens and Keith Schallenkamp being related by marriage, they

have actually never met in person.

       6.      Sorensen filed a wrongful termination lawsuit against his former employer, MF

Global, and others (Sorensen v. Greg Arenson, et al., Cook County Circuit Court, Law Division,

Case Number 2009-L-012205).

       7.      Sorensen’s wrongful termination lawsuit was dismissed with prejudice.

       8.      Sorensen filed an appeal.

       9.       MF Global, was facing a massive liquidity crisis which resulted in MF Global

filing for Chapter 11 bankruptcy.

       10.     Between July 2009 and August 5, 2011, Schallenkamp loaned approximately

$72,084.00 to the Debtors (“pre-petition loan”).

       11.     The Debtors filed their Chapter 7 bankruptcy on August 16, 2011 in the Bankruptcy

Court for the Northern District of Illinois, Eastern Division.

       12.     Schallenkamp was scheduled as an unsecured creditor in the Debtors’ Chapter 7

bankruptcy.

       13.     Schallenkamp admits receiving verbal notice of the bankruptcy not later than

“Spring of 2012.” See Sorensen 0525, ¶4.

       14.     Debtor’s Chapter 7 was a no-asset bankruptcy as reported by the Chapter 7 Trustee

in his June 26, 2012 Report of No Distribution.

       15.     Schallenkamp loaned the Debtors and additional $3,020.00 between September 6,

2011 and January 2, 2012 without notice of the filing of the Bankruptcy Case.

       16.     On July 31, 2012, Debtors received a discharge pursuant to 11 U.S.C. §727.




                                                  13
 Case 11-33448        Doc 110     Filed 03/26/21 Entered 03/26/21 16:47:40          Desc Main
                                  Document      Page 14 of 21



       17.     On August 2, 2012, the BNC served creditors, with notice of Debtors’ Chapter 7

discharge.

       18.     From June 3, 2014 to April 20, 2015, the Debtors paid $3,800.00 to Schallenkamp

towards the repayment of the post-petition loans.

       19.     On or before June 2016, Schallenkamp retained counsel in Minnesota to file a civil

lawsuit against the Debtors and Shirley Schallenkamp for the collection of monies loaned to the

Debtors.

       20.     On or about June 15, 2016, the Miller Law Firm, with the assistance of

Schallenkamp, prepared a complaint, captioned Keith Allen Schallenkamp v. Steven Sorenson,

Tina Sorenson and Shirley Schallenkamp, District Court, First Judicial District, County of Sibley,

State of Minnesota.

       21.     Jon E. Paulson, owner of Paulson Law Firm PLLC, was, at all times relevant to this

matter, an attorney authorized to practice law in the State of Minnesota.

       22.     A year later, on June 16, 2017, Paulson, for the benefit of Schallenkamp, filed the

lawsuit against the Debtors for the collection of monies loaned to the Debtors. (File No. 72-DF-

17-145) (“Minnesota lawsuit”).

       23.     Schallenkamp, by and through Paulson, filed an amended complaint in the

Minnesota lawsuit.

       24.     Upon defendants’ motion (Sorensens and Shirley Schallenkamp), the Minnesota

lawsuit was dismissed for lack of jurisdiction.

       25.     Shortly after the dismissal of the Minnesota lawsuit, Schallenkamp retained Eich

Law Office, Prof. LLC to file a civil lawsuit on his behalf.




                                                  14
 Case 11-33448       Doc 110       Filed 03/26/21 Entered 03/26/21 16:47:40                Desc Main
                                   Document      Page 15 of 21



       26.     Eich Law Office, Prof. LLC (“Eich”) is a Limited Liability Company owned by

Robin Eich, an attorney authorized to practice law in the State of South Dakota.

       27.     The lawsuit was filed in the Circuit Court, First Judicial Circuit, County of

McCook, State of South Dakota and is styled Keith Anthony Schallenkamp v. Steven Sorenson,

Tina Sorenson and Shirley Schallenkamp, Court File No. 44CIV18-000056 (“South Dakota

lawsuit”).

       28.     On or about December 14, 2018, Eich forwarded Banyon’s letter to Schallenkamp

and recommended that Schallenkamp not pursue any cause of action other than for the collection

of post-petition amounts loaned.

                     STATEMENT OF DISPUTED MATERIAL FACTS

       1.      Whether the actions and conduct of Schallenkamp, Paulson, and Eich violated the

discharge injunction entered in the Sorensen Bankruptcy.

       2.      If yes, whether the actions and conduct of Schallenkamp, Paulson, and Eich

proximately caused any damages to the Sorensens.

       3.      If yes, whether any sanctions should be imposed against Schallenkamp, Paulson,

and Eich.

       4.      If yes, the proper sanctions that should be imposed against Schallenkamp, Paulson,

and Eich.

                                   DEBTORS’ WITNESS LIST

                                                                                            WILL OR
   NAME, ADDRESS                   PHONE, EMAIL                 SUBJECT AREA               MAY CALL
                                                                                           TO TESTIFY
 Steven Lee Sorensen       (708) 829-6540                  Steven will testify with        Will Call
 20033 S. Rosewood Drive   s.sorensen2008@yahoo.com        respect to the allegations in
 Frankfort, IL 60423                                       the Motion for Civil
                                                           Contempt, and the effect of
                                                           conduct by Schallenkamp,
                                                           Paulson and Eich on him
                                                           and his family.


                                                 15
Case 11-33448            Doc 110     Filed 03/26/21 Entered 03/26/21 16:47:40                     Desc Main
                                     Document      Page 16 of 21


Tina L. Sorensen             (708) 829-6560                      Tina will testify with respect   Will Call
20033 S. Rosewood Drive      tsorensen@emeraldsiteservices.com   to the allegations in the
Frankfort, IL 60423                                              Motion for Civil Contempt,
                                                                 and the effect of conduct by
                                                                 Schallenkamp, Paulson and
                                                                 Eich on her and her family.
Amanda Sorensen              (708) 821-7800                      Amanda will testify with         Will Call
20033 S. Rosewood Drive      amanda.sorensen86@yahoo.com         respect to how
Frankfort, IL 60423                                              Schallenkamp’s text
                                                                 messages affected her and
                                                                 her parents.
Keith A. Schallenkamp,       C/o Paul Bach, attorney             Schallenkamp is a                Will Call
Respondent                                                       respondent and has
                                                                 information with respect to
                                                                 his ongoing efforts to collect
                                                                 pre-petition monies from the
                                                                 Debtors.
Jon E. Paulson               C/o Frank Venis, attorney           Paulson is a respondent and      Will Call
Paulson Law Firm PLLC,                                           has information with respect
Respondent                                                       to his representation of
                                                                 Schallenkamp in the
                                                                 Minnesota lawsuit.
Robin M. Eich                C/o Frank Venis, attorney           Eich is a respondent and has     Will Call
Eich Law Office, Prof.                                           information with respect to
LLC, Respondent                                                  her representation of
                                                                 Schallenkamp in the South
                                                                 Dakota lawsuit.
Any person listed on                                                                              May Call
Respondents’ witness lists
but not named on
Debtors’ witness list

                               SCHALLENKAMP’S WITNESS LIST

                                                                                                   WILL OR
  NAME, ADDRESS                      PHONE, EMAIL                     SUBJECT AREA                MAY CALL
                                                                                                  TO TESTIFY
Keith Schallenkamp           C/o Paul Bach, attorney             Keith Schallenkamp will          Will Call
                                                                 testify with respect to the      depending on
                                                                 allegations in the Motion for    testimony in
                                                                 Civil Contempt                   Movant’s Case
                                                                                                  in Chief
Jon E. Paulson               C/o Frank Venis, attorney           Paulson is a respondent and      Will Call
                                                                 has information with respect     depending on
                                                                 to his representation of         testimony in
                                                                 Schallenkamp in the              Movant’s Case
                                                                 Minnesota lawsuit.               in Chief
Robin M Eich                 C/o Frank Venis, attorney           Eich is a respondent and has     Will Call
                                                                 information with respect to      depending on
                                                                 her representation of            testimony in
                                                                 Schallenkamp in the South        Movant’s Case
                                                                 Dakota lawsuit.                  in Chief
Steven Lee Sorensen          C/o Nick Wooten, attorney           Steven Lee Sorensen will         Will Call
20033 S. Rosewood Drive                                          testify with respect to the      depending on



                                                         16
Case 11-33448            Doc 110     Filed 03/26/21 Entered 03/26/21 16:47:40                 Desc Main
                                     Document      Page 17 of 21


Frankfort, IL 60423                                           allegations in the Motion for   testimony in
                                                              Civil Contempt                  Movant’s Case
                                                                                              in Chief
Tina L. Sorensen             C/O Nick Wooten, attorney        Tina Lee Sorensen will          Will Call
20033 S. Rosewood Drive                                       testify with respect to the     depending on
Frankfort, IL 60423                                           allegations in the Motion for   testimony in
                                                              Civil Contempt                  Movant’s Case
                                                                                              in Chief
Amanda Sorensen              C/O Nick Wooten, Attorney        Amanda Sorensen will            Will Call
20033 S. Rosewood Drive                                       testify with respect to the     depending on
Frankfort, IL 60423                                           allegations in the Motion for   testimony in
                                                              Civil Contempt                  Movant’s Case
                                                                                              in Chief
Any person listed on
Debtors’ or Paulson or
Eich witness lists but not
named on Schallenkamp’s
witness list

                                     PAULSON’S WITNESS LIST

                                                                                               WILL OR
  NAME, ADDRESS                      PHONE, EMAIL                  SUBJECT AREA               MAY CALL
                                                                                              TO TESTIFY
Jon E. Paulson               C/o Frank Venis, attorney        Paulson is a respondent         Will Call
Paulson Law Firm PLLC,                                        and has information with
Respondent                                                    respect to his
                                                              representation of
                                                              Schallenkamp in the
                                                              Minnesota lawsuit.
Any person listed on
Debtors’ or Paulson or
Eich witness lists but not
named on Schallenkamp’s
witness list

                                        EICH’S WITNESS LIST

                                                                                               WILL OR
  NAME, ADDRESS                      PHONE, EMAIL                  SUBJECT AREA               MAY CALL
                                                                                              TO TESTIFY
Robin M. Eich                C/o Frank Venis, attorney        Eich is a respondent and        Will Call
Eich Law Office, Prof.                                        has information with
LLC, Respondent                                               respect to her
                                                              representation of
                                                              Schallenkamp in the South
                                                              Dakota lawsuit.
Any person listed on
Debtors’ or Paulson or
Eich witness lists but not
named on Schallenkamp’s
witness list




                                                         17
 Case 11-33448        Doc 110    Filed 03/26/21 Entered 03/26/21 16:47:40                     Desc Main
                                 Document      Page 18 of 21



                                     DEBTORS’ EXHIBITS

               DATE                                                              OBJECTION TO ADMISSION,
EXHIBIT         OF              DESCRIPTION OF DOCUMENT                       (IF SO, STATEMENT OF ASSERTED
             DOCUMENT                                                             BASIS OF ADMISSIBILITY )
                          Debtors’ Schedule F - Creditors Holding
    1        08/16/2011   Unsecured Nonpriority Claims (DOC 41-1             No Objection
                          Exhibit A to Motion for Contempt)
                          BNC Notice of Debtors’ Chapter 7 (DOC 41-2,
    2        08/17/2011                                                      No Objection
                          Exhibit B to Motion for Contempt)
                          Discharge of Joint Debtors (DOC 41-3, Exhibit
    3        07/31/2012                                                      No Objection
                          C to Motion for Contempt)
                          BNC Certificate of Notice - Discharge of Joint
    4        08/02/2012   Debtors (DOC 41-4, Exhibit D to Motion for         No Objection
                          Contempt)
                          Schallenkamp’s Answers to Debtors’ First Set of    Admissible under FRE 801(a) and
    5        11/12/2019
                          Interrogatories                                    801(d)(2).
                          Schallenkamp’s Answers to Debtors’ First Set of    Admissible under FRE 801(a) and
    6        11/12/2019
                          Requests for Admission                             801(d)(2).
                          Schallenkamp’s Answers to Debtors’ First Set of    Admissible under FRE 801(a) and
    7        11/12/2019
                          Requests for Production of Documents               801(d)(2).
                          TABLE for Group Exhibit 8 - Schallenkamp           The Table is a summary for the Group
                          Documents Produced in Response to Debtors’         Exhibit prepared by Sorensens’ counsel’s
                          First Set of Requests for Production of            paralegal. The Summary is prepared for
    8
                          Documents (BATES NUMBERED                          ease of reference and use by the Court and
                          SCHALLENKAMP 0001-0115, added by                   the trial’s participants. FRE 1006 makes
                          Debtors’ Counsel)                                  summaries admissible.
                          Schallenkamp Documents Produced in Response        Documents produced by Schallenkamp
                          to Debtors’ First Set of Requests for Production   are admissible under FRE 1004, 1007,
 Group
             11/12/2019   of Documents (BATES NUMBERED                       801(a), and 801(d)(2).
Exhibit 8
                          SCHALLENKAMP 0001-0115, added by
                          Debtors’ Counsel)
                          Monies loaned to Debtors (SORENSEN 0530-           Documents produced by Schallenkamp
Exhibit 9                 0531) (originally produced by Schallenkamp in      are admissible under FRE 1004, 1007,
                          SD Lawsuit)                                        801(a), and 801(d)(2).
                          In re: Ellie R. Palma (15-60013 U.S. Bankruptcy    These documents are admissible under
 Group                    Court, S.D. Texas); Naphtha Transportation v.      FRE 201, the holding in Opoka v. I.N.S.,
             10/13/2015
Exhibit 10                Ellie Ramos Palma (15-06018) (SORENSEN             94 F.3d 392, 395 (7th Cir. 1996), FRE
                          0467-0523; 0694-0715)                              1004, 1007, 801(a), and 801(d)(2).
                          TABLE for Group Exhibit 11 - Schallenkamp          The Table is a summary for the Group
                          Emails & Texts in Chronological Order (BATES       Exhibit prepared by Sorensens’ counsel’s
                          NUMBERED SCHALLENKAMP EMAILS &                     paralegal. The Summary is prepared for
   11
                          TEXTS 0001-0151, added by Debtors’ Counsel)        ease of reference and use by the Court and
                                                                             the trial’s participants. FRE 1006 makes
                                                                             summaries admissible.
                          Schallenkamp Emails & Texts in Chronological       Admissible under FRE 801(a) and
             07/03/2009
 Group                    Order (BATES NUMBERED SCHALLENKAMP                 801(d)(2).
                 to
Exhibit 11                EMAILS & TEXTS 0001-0151, added by
             08/12/2019
                          Debtors’ Counsel)
                          TABLE for Group Exhibit 12 - Schallenkamp v.       The Table is a summary for the Group
                          Shirley Schallenkamp, Steven Sorensen, Tina        Exhibit prepared by Sorensens’ counsel’s
   12                     Sorensen, Sibley County Case No. 72-CV-17-         paralegal. The Summary is prepared for
                          145 (BATES NUMBERED MN LAWSUIT 0001-               ease of reference and use by the Court and
                          0101, added by Debtors’ Counsel)



                                                  18
 Case 11-33448        Doc 110    Filed 03/26/21 Entered 03/26/21 16:47:40                     Desc Main
                                 Document      Page 19 of 21



               DATE                                                              OBJECTION TO ADMISSION,
EXHIBIT         OF              DESCRIPTION OF DOCUMENT                       (IF SO, STATEMENT OF ASSERTED
             DOCUMENT                                                             BASIS OF ADMISSIBILITY )
                                                                             the trial’s participants. FRE 1006 makes
                                                                             summaries admissible.
                          Schallenkamp v. Shirley Schallenkamp, Steven
                                                                             These documents are admissible under
             06/15/2016   Sorensen, Tina Sorensen, Sibley County Case
 Group                                                                       FRE 201, the holding in Opoka v. I.N.S.,
                  to      No. 72-CV-17-145 (BATES NUMBERED MN
Exhibit 12                                                                   94 F.3d 392, 395 (7th Cir. 1996), FRE
              03/22/218   LAWSUIT 0001-0101, added by Debtors’
                                                                             1004, 1007, 801(a), and 801(d)(2).
                          Counsel)
                          TABLE for Group Exhibit 13 - Schallenkamp v.       The Table is a summary for the Group
                          Shirley Schallenkamp, Steven Sorenson, Tina        Exhibit prepared by Sorensens’ counsel’s
                          Sorenson, McCook County Case No. 44CIV18-          paralegal. The Summary is prepared for
   13
                          000056 (BATES NUMBERED SD LAWSUIT                  ease of reference and use by the Court and
                          0001-0398, added by Debtors’ Counsel)              the trial’s participants. FRE 1006 makes
                                                                             summaries admissible.
                          Schallenkamp v. Shirley Schallenkamp, Steven       These documents are admissible under
             06/08/2018   Sorenson, Tina Sorenson, McCook County Case        FRE 201, the holding in Opoka v. I.N.S.,
 Group
                 to       No. 44CIV18-000056 (BATES NUMBERED SD              94 F.3d 392, 395 (7th Cir. 1996), FRE
Exhibit 13
             03/17/2020   LAWSUIT 0001-0398, added by Debtors’               1004, 1007, 801(a), and 801(d)(2).
                          Counsel)
                          Jon E. Paulson, Paulson Law Firm PLLC’s            Admissible under FRE 801(a) and
   14        11/08/2019
                          Answers to Debtors’ Interrogatories                801(d)(2).
                          Jon E. Paulson, Paulson Law Firm PLLC’s            Admissible under FRE 801(a) and
   15        11/07/2019
                          Response to Debtors’ Requests for Admission        801(d)(2).
                          Jon E. Paulson, Paulson Law Firm PLLC’s
                                                                             Admissible under FRE 801(a) and
   16        11/12/2019   Response to Debtors’ First Set of Requests for
                                                                             801(d)(2).
                          Production of Documents
                          TABLE for Group Exhibit 17 - Paulson               The Table is a summary for the Group
                          Documents Produced in Response to Debtors’         Exhibit prepared by Sorensens’ counsel’s
                          First Set of Requests for Production of            paralegal. The Summary is prepared for
                          Documents (BATES NUMBERED PAULSON                  ease of reference and use by the Court and
   17
                          0001-0175; 0282-0477, added by Debtors’            the trial’s participants. FRE 1006 makes
                          Counsel) (does not include 0176-0281,              summaries admissible.
                          Schallenkamp’s Wells Fargo statements and
                          Sorensen checks paid to Schallenkamp)
                          Paulson Documents Produced in Response to          Documents produced by Paulson are
                          Debtors’ First Set of Requests for Production of   admissible under FRE 1004, 1007, 801(a),
                          Documents (BATES NUMBERED PAULSON                  and 801(d)(2).
 Group
             11/12/2019   0001-0175; 0282-0477, added by Debtors’
Exhibit 17
                          Counsel) (does not include 0176-0281,
                          Schallenkamp’s Wells Fargo statements and
                          Sorensen checks paid to Schallenkamp)
                          Eich Answers to Debtors’ First Set of              Admissible under FRE 801(a) and
   18        11/05/2019
                          Interrogatories                                    801(d)(2).
                          Eich Answers to Debtors’ First Set of Requests     Admissible under FRE 801(a) and
   19        11/05/2019
                          for Admission                                      801(d)(2).
                          Eich Answers to Debtors’ First Set of Requests     Admissible under FRE 801(a) and
   20        11/05/2019
                          for Production of Documents                        801(d)(2).
                          TABLE for Group Exhibit 21 - Eich Documents        The Table is a summary for the Group
                          Produced in Response to Debtors’ First Set of      Exhibit prepared by Sorensens’ counsel’s
                          Requests for Production of Documents (BATES        paralegal. The Summary is prepared for
   21
                          NUMBERED EICH 0001-0368, added by                  ease of reference and use by the Court and
                          Debtors’ Counsel)                                  the trial’s participants. FRE 1006 makes
                                                                             summaries admissible.


                                                  19
 Case 11-33448           Doc 110     Filed 03/26/21 Entered 03/26/21 16:47:40                    Desc Main
                                     Document      Page 20 of 21



                DATE                                                                OBJECTION TO ADMISSION,
EXHIBIT           OF               DESCRIPTION OF DOCUMENT                       (IF SO, STATEMENT OF ASSERTED
             DOCUMENT                                                                BASIS OF ADMISSIBILITY )
                             Eich Documents Produced in Response to             Documents produced by Eich are
 Group                       Debtors’ First Set of Requests for Production of   admissible under FRE 1004, 1007, 801(a),
              11/05/2019
Exhibit 21                   Documents (BATES NUMBERED EICH 0001-               and 801(d)(2).
                             0368, added by Debtors’ Counsel)
                             TABLE for Group Exhibit 22 - Debtors’              The Table is a summary for the Group
                             Documents Produced in Response to                  Exhibit prepared by Sorensens’ counsel’s
                             Respondents’ Requests for Production of            paralegal. The Summary is prepared for
   22
                             Documents (SORENSEN 0001-0715)                     ease of reference and use by the Court and
                                                                                the trial’s participants. FRE 1006 makes
                                                                                summaries admissible.
                             Debtors’ Documents Produced in Response to         Documents produced by the Sorensens
 Group
                             Respondents’ Requests for Production of            admissible under FRE 1004, 1007, and
Exhibit 22
                             Documents (SORENSEN 0001-0715)                     801(a).
                             Any exhibit identified by Respondents but not
                             on Debtors’ exhibit list
                             Any exhibit needed for rebuttal



                                   SCHALLENKAMP’S EXHIBITS

                                                                                    OBJECTION TO ADMISSION,
              DATE OF
EXHIBIT                            DESCRIPTION OF DOCUMENT                       (IF SO, STATEMENT OF ASSERTED
             DOCUMENT
                                                                                     BASIS OF ADMISSIBILITY)
                             Any exhibit identified by Debtors, Eich or
                             Paulson not objected to and any exhibit allowed
                             at Trial over Schallenkamp’s Objections
                             Any exhibit needed for rebuttal



                                       PAULSON’S EXHIBITS

                                                                                    OBJECTION TO ADMISSION,
              DATE OF
EXHIBIT                            DESCRIPTION OF DOCUMENT                       (IF SO, STATEMENT OF ASSERTED
             DOCUMENT
                                                                                     BASIS OF ADMISSIBILITY )
    1          Various       Text Messages Between Debtors and
                             Schallenkamp.
    2          Various       Checks from Sorenson to Schallenkamp.



                                          EICH’S EXHIBITS

                                                                                    OBJECTION TO ADMISSION,
              DATE OF
EXHIBIT                            DESCRIPTION OF DOCUMENT                       (IF SO, STATEMENT OF ASSERTED
             DOCUMENT
                                                                                     BASIS OF ADMISSIBILITY )
    1        June 28, 2018   Verified Complaint (South Dakota)
    2        September 12,   Affidavit of Keith Schallenkamp
                 2018



                                                      20
 Case 11-33448       Doc 110      Filed 03/26/21 Entered 03/26/21 16:47:40             Desc Main
                                  Document      Page 21 of 21



                                                                               OBJECTION TO ADMISSION,
            DATE OF
EXHIBIT                         DESCRIPTION OF DOCUMENT                     (IF SO, STATEMENT OF ASSERTED
           DOCUMENT
                                                                                BASIS OF ADMISSIBILITY )
   3       December 14,    Email between Robin Eich and Keith
               2018        Schallenkamp
   4        February 3,    Correspondence between Eich and Michael E.
               2019        Unke
   5                       Motion to Dismiss Monies Loaned and
           June 7, 2019    Subsequently Discharged Through the
                           Bankruptcy Process.
   6         January 3,    Correspondence between Eich and Michael E.
               2020        Unke
   7       January 2020    Amended Verified Complaint
   8       January 2020    Affidavit of Robin M. Eich
   9       April 5, 2020   Reply Affidavit of Robin M. Eich
   10      February 19,    Order to Amend Complaint (South Dakota)
               2020
   11      February 19,    Amended Complaint (South Dakota)
               2020




Dated: March 26, 2021                             Respectfully submitted,


 /s/ Nick Wooten                                  /s/ Paul M. Bach
 Nick Wooten                                      Paul M. Bach
 NICK WOOTEN, LLC                                 BACH LAW OFFICES
 5125 Burnt Pine Drive                            P.O. Box 1285
 Conway, Arkansas 72034                           Northbrook, Illinois 60065
 (833) 937-6389                                   (847) 564-0808
 nick@nickwooten.com                              paul@bachoffices.com

                                                  Counsel for Keith Anthony Schallenkamp

 Majdi Y. Hijazin, Of Counsel                     /s/ Frank Venis
 SULAIMAN LAW GROUP, LTD.                         Frank Venis
 2500 South Highland Avenue                       VENIS AND COPP LLP
 Suite 200                                        205 W. Randolph Street
 Lombard, Illinois 60148                          Suite 2000
 (630) 575-8181                                   Chicago, Illinois 60606
 mhijazin@hijazinlaw.com                          venis@venisandcopp.com

 Counsel for Steven Lee Sorensen and              Counsel for Paulson Law Firm PLLC and
 Tina L. Sorensen                                 Eich Law Office, Prof. LLC




                                                 21
